Citation Nr: 1137605	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD) with Barrett's esophagus and dysplasia.

2.  Entitlement to an increased rating, in excess of 30 percent, for service-connected gastroesophageal reflux disease with Barrett's esophagus and dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, dated August 2007, with respect to the claim for entitlement to an increased rating for service-connected GERD and January 2008, with respect to the claim for service connection for sleep apnea.

The Veteran testified at a June 2011 Travel Board hearing at the Denver, Colorado, RO.  A transcript of the hearing is of record and was reviewed.

The issue of entitlement to an increased rating, in excess of 30 percent, for service-connected GERD with Barrett's esophagus and dysplasia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Obstructive sleep apnea is not etiologically related to service, and is not etiologically related to service-connected GERD.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide. 3 8 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in September 2007 with respect to the issue of entitlement to service connection for sleep apnea fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2007 letter provided this notice to the Veteran.

The Board observes that the September 2007 letter was sent to the Veteran prior to the January 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant service treatment records, and VA records in support of the Veteran's claims.  In this regard, the Veteran's service personnel records, VA treatment records, and private treatment records have been obtained.  The Board notes that the Veteran's service treatment records are not available as noted in the November 2009 RO Formal Finding.  The Formal Finding further notes that the Veteran's service treatment records were sent to a VA office in San Francisco in relation to a previous claim, however, the previous claim folder was unable to be located.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination with respect to the issue of sleep apnea is not necessary.  In this regard, the Board finds that while there is a current diagnosis, there is no competent and credible evidence that the Veteran had sleep apnea while on active duty service or for many years thereafter and there is no competent etiological opinion relating the Veteran's sleep apnea to either his active duty service or any service-connected disability.  As such, the requirements of McLendon have not been met.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes initially that the Veteran does have a current diagnosis of obstructive sleep apnea as noted in the Veteran's VA treatment records.  As such the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).

While the Board notes that the Veteran does have a current disorder, there is no evidence, nor does the Veteran contend, that he was diagnosed with or treated for sleep apnea while on active duty service.  As noted above, the Veteran's service treatment records were unavailable for review.  The Veteran contends that he has sleep apnea as a result of an in-service surgical procedure to remove polyps from his vocal cords or alternatively as a result of his service-connected GERD.  

Specifically the Veteran has stated that he had polyps removed from his vocal cords in June 1966 while on active duty service.  The Veteran maintains that the polyps were caused by the strain placed on his vocal cords as a result of having to scream constantly while serving as the steering helmsman for the USS Berkley.  The Veteran stated that the surgery was done on the USS Haven which provided medical services to the Pacific Fleet while moored at Long Beach.  See copy of USS Haven's entry in the Dictionary of American Naval Fighting Vessels, attached to the February 2008 letter from the National Archives and Records Administration.  It was noted in the February 2008 letter from the National Archives and Records Administration that deck log records from the USS Haven were unavailable as reserve vessels do not maintain deck logs.  The Veteran was stationed aboard the USS Berkley and the deck logs from that vessel were reviewed.  There is no mention in the USS Berkley deck logs of any crew member being sent to the USS Haven for medical treatment.  There is no medical record of the Veteran having had surgery to remove polyps from his vocal cords while in service.   The Veteran has submitted a statement from his brother in 2008 in which he recalled that the Veteran had had surgery on his neck/throat to remove some growth in 1966.

Additionally, the Board notes that there is no objective evidence that the Veteran complained of or was diagnosed with a sleep disorder shortly following service.  The first contemporaneous evidence of record of the Veteran having complained of or been treated for sleep apnea was in February 1983 and March 1983.  The Board also notes that in March 1983 the Veteran was referred for a biopsy of lesions on the Veteran's right vocal cord.  In May 1983 the biopsy of the Veteran's vocal cords revealed a diagnosis of chronic laryngitis (polypoid changes of the vocal cord on the right side).  There is no mention of sleep apnea in the treatment records regarding the removal of polyps from the Veteran's right vocal cord.  The records indicate that the Veteran's 2-3 pack-a-day smoking habit was the likely cause of the polyps.  There is also no mention in those records of a previous removal of polyps from the Veteran's vocal cords.  

The next mention of sleep apnea in the records occurred in an August 1989 private treatment record that noted that the Veteran tested a continuous positive airway pressure (CPAP) machine and determined that he loved the machine and wanted to have one because he had not slept that well in a long time.  A November 1993 private treatment report noted that the Veteran had mild sleep apnea that was terminated with the use of the CPAP machine.  Subsequently a June 1996 emergency room treatment record noted periods of apnea as well as the Veteran's statement, by way of medical history, that scar tissue in his neck resulted in sleep apnea.  A May 2002 VA treatment report noted that the Veteran had no problems sleeping.  Finally a November 2006 VA treatment note reported that the Veteran had obstructive sleep apnea and had tried a CPAP machine, but did not like it.  There is no medical evidence establishing a link between the Veteran's sleep apnea and the removal of polyps from his vocal cords.  

The Veteran has also stated that he had surgery for sleep apnea in 2005, however, again, there is no contemporaneous evidence that this surgery occurred.  

The Board notes that there are discrepancies in the record.  In this regard, the Board notes a November 1982 private treatment record regarding treatment for a hernia in which the Veteran stated that he had been in "excellent health all his life."  That report contained no mention of any previous surgery.  Additionally, while the Board acknowledges that the Veteran's service treatment records are unavailable and therefore unable to be reviewed, the evidence of record is not supportive of the Veteran's contentions.  In this regard the Board notes that none of the records pertaining to the removal of polyps from the right vocal cord mention any previous surgeries on the vocal cords.  Additionally complaints of sleep apnea first appear in the record prior to the May 1983 surgery on the Veteran's right vocal cord.

With regard to the issue of secondary service connection, the Board notes that recently VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non- service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  The Board notes that the competent evidence does not indicate that the Veteran's sleep apnea is secondary to the Veteran's service-connected GERD, as such there is no need to determine a baseline level.

The Board notes that there is no competent medical evidence that the Veteran's sleep apnea was caused by his service-connected GERD.  There are extensive medical reports regarding the Veteran's GERD, however, none of these records associate the Veteran's sleep apnea with his GERD.  Other than the Veteran's contentions that his sleep apnea is affected by his GERD, there is no other evidence of record establishing a relationship between these two disabilities.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the abundance of medical evidence that fails to suggest a relationship between the claimed disorder and service that serves to diminish the credibility and probative value of the lay evidence.  In this regard the Board notes that the record contains extensive treatment records for various ailments.  However, none of these records provide an etiological connection between the Veteran's sleep apnea and his active duty service, to any incident therein, or to his service-connected GERD.  

Additionally, the possibility of a causal relationship between one disability and another or a causal relationship between a disability and a specific previous event requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder or a specific previous event.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from sleep apnea that is related to his service-connected disability of GERD or to in-service surgery on his vocal cords.  

In addition, with regard to a showing of continuity of symptomatology after service, the Board notes that the first post-service complaint with regard to sleep apnea, as noted above, was in February 1983 approximately 16 years after separation from service.  The Board finds that the nearly 16 year lapse in time between the Veteran's separation from active service and the first complaints of sleep apnea weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

With consideration of all of the above, the Board finds that the preponderance of the evidence is against the Veteran's claims of direct and secondary service connection for sleep apnea.  Consequently, the benefit- of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran is service-connected for GERD, currently evaluated as 30 percent disabling.  In an August 2007 rating decision, the RO relied on a March 2007 VA examination in assigning the Veteran's 30 percent evaluation.  However, at the June 2011 Travel Board hearing, the Veteran asserted that his condition has increased in severity since the March 2007 VA examination.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his GERD with Barrett's esophagus with dysplasia.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should identify the nature, frequency, and severity of all current manifestations of GERD.  The rationale for all opinions expressed must be provided.

2. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the record contains evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


